BRETT, P. J.,
dissents.
I dissent to this decision. On January 2, 1975, the trial court permitted defendant’s retained lawyer to withdraw from *974her case. Finally, on Friday, January 17th, defendant went to the Tulsa Municipal Public Defender’s office for legal assistance because her trial was set for Tuesday, January 21st. On Monday, the Public Defender filed his application for continuance because of lack of time for preparation. The trial court denied that application on the day of trial. Now, among defendant’s complaints is that she was denied effective legal representation, because of the denial of her request for continuance. I believe her complaint is valid.
Defendant testified that the reason for her difficulty in negotiating the turn, after which the officer stopped her, was because she was having mechanical difficulty with her automobile. That was a fact which could have been verified had defense counsel been permitted time to make a proper investigation of all the facts. Coupled with the lack of investigation is the complete failure of the Tulsa Police to administer a sobriety test for the defendant. It is common knowledge that necessary instruments are available at the Tulsa Police Department for that purpose. I admit that three Police Officers testified that defendant was intoxicated, and that the jury must have believed them. But, nonetheless, had defense counsel been permitted time to make a proper investigation that testimony might have been overcome. In short, I believe the trial judge abused his discretion in denying defendant’s request for continuance. There is little doubt concerning whether or not the prosecutor’s similar request would have been granted. It is usually granted.
Secondly, it continues to puzzle me why this Court continues to treat the jury’s additional statement relating to punishment, “that the sentence should be suspended,” as a recommendation. I believe that any such statement added to the verdict by the jury should be followed, or the trial judge should state sufficient reasons for not following the jury’s statement relative to the punishment assessed. Therefore, I dissent to this decision.